Citation Nr: 1455324	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  13-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 2, 2004 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an accrued basis.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965, and from July 1966 to September 1970.  He died in February 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA), which granted a TDIU under 38 C.F.R. § 4.16(b) (2014) pursuant to a November 2009 finding by VA Director of Compensation and Pension (C&P) that an award of a TDIU is warranted under 38 C.F.R. § 4.16(b) (where the combined rating percentages of 38 C.F.R. § 4.16(a) are not met).  The February 2010 rating decision assigned an effective date of September 2, 2004 for the award of a TDIU.  In February 2010, immediately prior to his death, the Veteran disagreed with the effective date assigned for TDIU.  

The Veteran's surviving spouse has been properly substituted as the appellant with respect to the current appeal.  See 38 U.S.C.A. § 5121A (West 2014).  The Philadelphia, Pennsylvania, Regional Office (RO) has jurisdiction of the current appeal.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1. A claim for a TDIU was constructively received by VA on August 16, 2002.

2. The Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities more than one year prior to the date of claim for a TDIU.



CONCLUSION OF LAW

The criteria for an effective date of August 16, 2002, and no earlier, for a TDIU are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.155, 3.157, 3.159, 3.400, 4.16, 4.17 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.103, 3.159.  In this case, the earliest possible date permitted by the effective date regulations (the date of claim) has been granted, so that an earlier effective date is not legally possible.  This appeal has been resolved based on undisputed facts of the record as to the earliest date of claim and the finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities more than one year prior to the date of claim for a TDIU.  No amount of notice or assistance in obtaining either records or medical examinations or opinions can alter the relevant fact of earliest date of claim for a TDIU or the finding that the Veteran was unemployable more than one year prior to the date of claim.  In this case, the law and not the evidence are dispositive of the claim, so further VCAA duties do not arise.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for earlier effective date for a TDIU.  See 38 C.F.R. 
§ 3.159(c)(4).  

Earlier Effective Date for a TDIU

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  
See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2014).

Entitlement to a TDIU is potentially an element of all rating issues.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the combined rating percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU claim should be submitted to the Director, Compensation and Pension Service, for consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a).

The appellant contends that an effective date prior to September 2, 2004 is warranted for the award of a TDIU.  She stated that the effective date for the grant of a TDIU should be August 19, 2003, which, according to the appellant, is the date the claim for a TDIU was filed with VA.  See June 2013 VA Form 9. 

On August 19, 2003, VA received the Veteran's formal claim requesting service connection for a right knee disability, and claim for increased disability rating for the service-connected bilateral shoulder disabilities.  See August 2003 VA Form 21-4138.  A March 2004 rating decision granted increased ratings for the service-connected shoulder disabilities, assigning an effective date of August 19, 2003.  The Veteran disagreed with the effective date, and a February 2005 rating decision assigned an effective date of September 10, 2002, based on evidence provided by the Veteran that he filed a claim for increase that was received by VA on September 10, 2002.  Afterwards, an October 2005 rating decision noted that in an August 16, 2002 VA treatment report, the Veteran reported that he wished to file a claim for increased disability rating for the service-connected bilateral shoulder disabilities, so the RO assigned an effective date of August 16, 2002 for the bilateral shoulder increased ratings.  See 38 C.F.R. §§ 3.155, 3.157(b)(1).   

After a review of all the evidence of record, the Board finds that a claim for a TDIU was constructively received by VA on August 16, 2002, the date on which VA inferred the Veteran's claim for bilateral shoulder increased disability ratings.  During the pendency of the bilateral shoulder increased rating appeal, the Veteran had also claimed entitlement to a TDIU.  See March 2004 Veteran statement; September 2004 VA Form 21-8940.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice, 22 Vet. App. at 454.  Accordingly, as a TDIU became part and parcel of the Veteran's August 2002 increased rating claim, the period on appeal extends to the date VA inferred such claim, i.e., August 16, 2002.  Thus, the next question to resolve is the date on which eligibility for a TDIU arose.

After a review of all the evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran became unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities within one year before the inferred date of claim for a TDIU of August 16, 2002.  In doing so, the Board has considered whether the Veteran became unemployable at any point between August 16, 2001 and August 16, 2002.  The Veteran himself has reported that he last worked full time in April 1999, and that the date the service-connected disabilities affected full time employment was April 2000.  The Veteran also stated that he worked part time from April 2000 to October of 2000 and that the highest gross earnings per month during this period was $2,800.  The Veteran indicated that he became too disabled to work in May 2004.  See September 2004 VA Form 21-8940.  Furthermore, in finding that the Veteran was entitled to a TDIU under 38 C.F.R. § 4.16(b), VA Director of C&P indicated that the Veteran had substantially gainful employment as a self-employed contractor in roofing, sandblasting, and masonry from 1970 to 2000.  See November 2009 VA Director of Compensation and Pension Letter No. 211B.  Based on the language and context of the November 2009 letter, the Director of C&P intended that the Veteran became unemployable in 2000.

The Board has considered a January 2006 private employability analysis, which notes that the Veteran reported that he worked from 1970 to 2002 as a self-employed sandblaster and mason, and that he had to close his business in 2002 due to medical problems.  The Board finds that the Veteran's own statements that the service-connected disabilities rendered him unable to work full time in April 2000, as well as the VA Director of Compensation and Pension finding that the Veteran was a self-employed contractor until 2000 to be more probative than the January 2006 conclusory statement that the Veteran closed his business in 2002.  This is because the January 2006 employability analysis did not make a finding that the Veteran became unemployable in 2002, only that he closed his business.  

An October 2003 VA treatment record indicates that the Veteran reported that he was working as a sandblaster, and the Veteran himself stated that he became too disabled to work in May 2004.  However, the Board finds that the weight of all the evidence demonstrates that any work the Veteran may have performed after April 2000 was mainly marginal employment in the form of odd jobs producing less than half of the usual remuneration.  The Veteran reported that he worked 10 to 20 hours per week from April 2000 to October 2000 and that the time lost as a result of the service-connected disabilities was 50 to 70 percent of the time worked.  See September 2004 VA Form 21-8940.  Therefore, it is factually ascertainable that the Veteran became unemployable in April 2000, and it is not factually ascertainable that the Veteran became unemployable between August 16, 2001 and August 16, 2002 (during the one year period prior to the increased rating/TDIU claim).

As the date of claim for a TDIU has been inferred to be August 16, 2002, having arisen from the claim for increased rating for  shoulder disability, the Board finds that the criteria for an earlier effective date of August 16, 2002 have been met.  As April 2000, which is the date unemployability became factually ascertainable, is more than one year prior to the date of claim for a TDIU of August 16, 2002, the Board finds that an effective date prior to August 16, 2002 is not warranted.  
38 U.S.C.A. §§ 5107, 5110(b)(2); 38 C.F.R. §§ 3.102, 3.400(o)(2), 4.16(b); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that if the evidence showed that the increase occurred earlier than one year prior to the date of the claim for increase, then the effective date is no earlier than the date of the claim for increase).  
 

ORDER

An effective date of August 16, 2002 for the award of a TDIU is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


